DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 10/24/2019 and is a 371 of PCT/US2018/029899 (4/27/2018) which claims benefit of 62/491872 (4/28/2017).  Claims 2-4, 12-14, 16-17, 20, 23, 33-37, 40-42, 47, 50, 52-53 and 61-68 have been canceled. Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32, 38-39, 43-46, 48-49, 51 and 54-60 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 30 is a dependent claim with no claim number from which to depend.  Correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20110229406 (referred to as 406).  406 teaches HER family and HER3 combinations to treat cancer.  ARRY-380 (tucatinib) is taught in paragraph 102.  Treating colorectal cancer (paragraph 105), gastric cancer and non-small lung cancer (paragraph232), bladder cancer (316), breast cancer (20) and many other cancers in paragraph 316.  Metastatic cancer is taught in paragraph 105. Subjects having prior treatment with trastuzumab (107), pertuzumab (110) or TDM1 (119) is also taught. Treatment with anti-HER2 antibody of trastuzumab (paragraphs 119, 274), pertuzumab (274) is taught.  Treating cancer with a wild-type KRAS or NRAS genotype is taught in paragraph 122 and Table 10. Treatment .  

Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20190119284 (2016).  284 teaches treating HER2 positive cancers (paragraph766) with ARRY-380 (tucatinib) and other active ingredients.  Such treatment is taught in paragraphs 766, 112, 771 and claim 10.  This treatment can be used in people that have been treated with other treatments before.  Treatment with various amounts and timing is discussed in the document in paragraph 149 and following paragraphs.  Further treatments are taught in the claims.  These teachings anticipate the instant claims.  

Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20180169097 (2015).  097 teaches HER2 mutation cancer treatment with two or more active ingredients (622).  Tucatinib (ARRY-380) is taught (629).  The claims further teach proliferative cancer.  Different types of mutations are taught in  paragraph 14 including NRAS and KRAS.  The claims further teach the HER2 treatment of cancer and proliferative diseases.  Different types of cancer are specifically named in paragraph 108 and metastatic cancer is taught in paragraph 107.  Treatment of humans is taught in 655.  Various types of treatment compositions are taught (663)This anticipates the instant claims.  

Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20190015411 (2015).  411 teaches HER2 mutation cancer (183) and tucatinib (629) as a treatment drug.  Different types of cancer are taught in paragraph 108 as well as metastatic cancer in paragraph 107.  Various dosages, timing of treatments and types of treatments (684) are taught by 411.  


Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32, 38-39, 43-46, 48-49 and 54-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton.  Hamilton teaches the efficacy of ONT-380 which is an oral HER2-specific inhibitor in combination with other drugs to treat metastatic breast cancer.  Methods and amounts of treatment are discussed on page 1. Prior treatment with other drugs is taught on page 1.  Claim 19 is taught in Results on page 2.  Claims 22, 31, 32, 38-39 are taught in the conclusion.  Claims 43-46 and 48-49 are taught in the Results (2/5).  This anticipates the instant claims.

Claims 1-3, 5-11, 15, 18-19, 21-22, 24-32 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch.  Koch teaches the use of ARRY-380 (tucatinib) for the treatment t of HER2 cancers that anticipate the instant claims.  Treatment includes using multiple drugs at the same time to treat different cancers including metastatic cancer.  This anticipates the instant claims.

Claims 1, 6-8, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen.  Nielsen teaches HER2 therapy in metastatic breast cancer with trastuzumab .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton.  Hamilton teaches that adverse events of grade 3 and 4 can happen (see page 2).  Hamilton does not specifically teach the adverse event being hepatotoxicity, left ventricular dysfunction or prolongation of the QTc interval.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the adverse events of the use of the same combination of drugs to treat cancer could include other adverse events of the same level or even grade 5 adverse events due to the nature of the condition being treated.  The treatment of cancer can have many different and difficult adverse events.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625